Feldman v Knack (2019 NY Slip Op 01565)





Feldman v Knack


2019 NY Slip Op 01565


Decided on March 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2016-10863
 (Index No. 69747/14)

[*1]Noelle Feldman, respondent, 
vWilliam Knack, appellant.


Greenspan & Greenspan, White Plains, NY (Michael E. Greenspan of counsel), for appellant.
Bleakley Platt & Schmidt, LLP, White Plains, NY (John P. Hannigan, Peter F. Harrington, and Annette G. Hasapidis of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for personal injuries arising from an alleged forcible rape, the defendant appeals from an order of the Supreme Court, Westchester County (Lewis J. Lubell, J.), dated September 20, 2016. The order, insofar as appealed from, in effect, denied that branch of the defendant's motion which was for summary judgment dismissing the cause of action alleging forcible rape.
ORDERED that the appeal is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501[a][1]; Feldman v Knack, ____ AD3d ____ [Appellate Division Docket No. 2017-04891; decided herewith]).
DILLON, J.P., DUFFY, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court